UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): September 17, 2014 CHINANET ONLINE HOLDINGS, INC. (Exact Name of Registrant as Specified in Charter) Nevada 001-34647 20-4672080 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) No. 3 Min Zhuang Road, Building 6, Yu Quan Hui Gu Tuspark, Haidian District, Beijing, PRC 100195 (Address of Principal Executive Offices and Zip Code) +86-10-51600828 (Registrant’s telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. ChinaNet Online Holdings, Inc., a Nevada corporation (“ChinaNet”), held its annual meeting of stockholders on September 17, 2014, at 2:00 p.m. local time (the “Annual Meeting”). There were 22,376,540 shares of common stock entitled to be voted, and an aggregate of 12,084,813 shares present in person or by proxy at the Annual Meeting. Two items of business were acted upon by ChinaNet’s stockholders at the Annual Meeting. The voting results are as follows: 1. Election of Directors All of the following five nominees were elected to ChinaNet’s Board of Directors to serve until the next annual meeting and their successors have been elected and qualified, in accordance with the voting results listed below. For Against Abstain Broker Non-Votes Handong Cheng Zhige Zhang Zhiqing Chen Watanabe Mototake Douglas MacLellan 2. Approval of ChinaNet’s Independent Accountants. ChinaNet’s stockholders ratified the appointment of Marcum Bernstein & Pinchuk LLP as the Company’s independent accountants for fiscal 2014, in accordance with the voting results listed below. For Against Abstain Broker Non-Votes - SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: September 18, 2014 CHINANET ONLINE HOLDINGS, INC. By: /s/ Handong Cheng Name: Handong Cheng Title: Chief Executive Officer
